FILED
                             NOT FOR PUBLICATION                             JAN 20 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ORLANDO MAIRENA,                            Nos. 09-72785
                                                      09-74019
               Petitioner,
                                                 Agency No. A071-783-311
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                     On Petitions for Review of an Order of the
                        Board of Immigration Appeals and
                  an Order of the Department of Homeland Security

                             Submitted January 10, 2011 *

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       In these consolidated petitions for review, Jose Orlando Mairena, a native

and citizen of Nicaragua, petitions for review of the Department of Homeland

Security’s order reinstating his 1995 deportation order under 8 U.S.C.

§ 1231(a)(5), and the Board of Immigration Appeals’ order affirming without

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
opinion an immigration judge’s (“IJ”) decision denying his motion to recalendar

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, and review for abuse of discretion the denial of a motion to

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petitions for review.

      Contrary to Mairena’s contention, reinstatement of his 1995 deportation

order was not precluded by 8 C.F.R. § 241.8(d), because Mairena did not show that

he filed an application for adjustment of status under the Nicaraguan Adjustment

and Central American Relief Act of 1997 (“NACARA”) before April 1, 2000. See

NACARA, Pub. L. No. 105-100, § 202(a)(1)(A), 111 Stat. 2160, 2193 (1997).

      The IJ properly construed Mairena’s motion to recalendar as a motion to

reopen, and did not abuse her discretion in denying that motion as untimely where

Mairena filed the motion fourteen years after his in absentia deportation order was

entered, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1), and did not assert that he was

entitled to equitable tolling of the filing deadline, see Iturribarria v. INS, 321 F.3d

889, 897 (9th Cir. 2003).

      PETITIONS FOR REVIEW DENIED.




                                           2                             09-72785, 09-74019